Case 6:21-cv-00563-CEM-EJK Document 1-2 Filed 03/29/21 Page 1 of 14 PageID 8



                             EXHIBIT A
Case 6:21-cv-00563-CEM-EJK Document 1-2 Filed 03/29/21 Page 2 of 14 PageID 9
Case 6:21-cv-00563-CEM-EJK Document 1-2 Filed 03/29/21 Page 3 of 14 PageID 10
Case 6:21-cv-00563-CEM-EJK Document 1-2 Filed 03/29/21 Page 4 of 14 PageID 11
Case 6:21-cv-00563-CEM-EJK Document 1-2 Filed 03/29/21 Page 5 of 14 PageID 12
Case 6:21-cv-00563-CEM-EJK Document 1-2 Filed 03/29/21 Page 6 of 14 PageID 13
Case 6:21-cv-00563-CEM-EJK Document 1-2 Filed 03/29/21 Page 7 of 14 PageID 14
Case 6:21-cv-00563-CEM-EJK Document 1-2 Filed 03/29/21 Page 8 of 14 PageID 15
Case 6:21-cv-00563-CEM-EJK Document 1-2 Filed 03/29/21 Page 9 of 14 PageID 16
Case 6:21-cv-00563-CEM-EJK Document 1-2 Filed 03/29/21 Page 10 of 14 PageID 17
Case 6:21-cv-00563-CEM-EJK Document 1-2 Filed 03/29/21 Page 11 of 14 PageID 18
Case 6:21-cv-00563-CEM-EJK Document 1-2 Filed 03/29/21 Page 12 of 14 PageID 19
Case 6:21-cv-00563-CEM-EJK Document 1-2 Filed 03/29/21 Page 13 of 14 PageID 20
Case 6:21-cv-00563-CEM-EJK Document 1-2 Filed 03/29/21 Page 14 of 14 PageID 21
